Exhibit 10.1

XYLEM

2011 OMNIBUS INCENTIVE PLAN

2014 RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 17 day of March, 2014, by
and between Xylem Inc. (the “Company”) and Patrick K. Decker (the “Grantee”),
WITNESSETH:

WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Restricted Stock Units. In accordance with, and subject to, the
terms and conditions of the Plan and this Agreement, the Company hereby confirms
the grant on March 17, 2014 (the “Grant Date”) to the Grantee of 45,000
Restricted Stock Units. The Restricted Stock Units are notional units of
measurement denominated in Shares of common stock (i.e., one Restricted Stock
Unit is equivalent in value to one share of common stock).

The Restricted Stock Units represent an unfunded, unsecured right to receive
Shares (and dividend equivalent payments pursuant Section 2(b) hereof) in the
future if the conditions set forth in the Plan and this Agreement are satisfied.

 

2. Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:

 

  (a) Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.

 

  (b)

Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Restricted Stock Units or
any Shares that may be delivered hereunder, including without limitation any
right to vote such Shares or to receive dividends, unless and until such Shares
are delivered upon vesting of the Restricted Stock Units. Dividend equivalents
shall be earned with respect to each Restricted Stock Unit that vests. The
amount of dividend equivalents earned with respect to each such Restricted Stock
Unit that vests shall be equal to the total dividends declared on a Share where
the record date of the dividend is between the Grant Date of this Award and the
date a Share is issued upon vesting of the Restricted Stock Unit. Any dividend
equivalents earned shall be paid in cash to the Grantee when the

 

1



--------------------------------------------------------------------------------

  Shares subject to the vested Restricted Stock Units are issued. No dividend
equivalents shall be earned or paid with respect to any Restricted Stock Units
that do not vest. Dividend equivalents shall not accrue interest.

 

  (c) Vesting of Restricted Stock Units and Payment. Subject to earlier vesting
pursuant to subsections 2(d) and 2(e) below, the Restricted Stock Units shall
vest (meaning the Period of Restriction shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) in two
installments as follows:

 

  (i) 1/2 of the RSU shall vest on March 17, 2016,

 

  (ii) 1/2 of the RSU shall vest on March 17, 2017.

provided that the Grantee has been continuously employed by the Company or an
Affiliate on a full-time basis from the Grant Date through the date the
Restricted Stock Units vest. Except as provided in subsections 2(i)(i) and
2(i)(ii) below, upon vesting of the Restricted Stock Units (including vesting
pursuant to subsections 2(d) or 2(e) below), the Company will deliver to the
Grantee (i) one Share for each vested Restricted Stock Unit, with any fractional
Shares resulting from proration pursuant to subsection 2(e)(ii) to be rounded to
the nearest whole Share (with 0.5 to be rounded up) and (ii) an amount in cash
attributable to any dividend equivalents earned in accordance with subsection
2(b) above, less any Shares withheld in accordance with subsection 2(f) below.
For the avoidance of doubt, continuous employment of a Grantee by the Company or
an Affiliate for purposes of vesting in the Restricted Stock Units granted
hereunder shall include continuous employment with the Company for so long as
the Grantee continues working at such entity.

 

  (d) Effect of Acceleration Event. The Restricted Stock Units shall vest in
full upon an Acceleration Event.

 

  (e) Effect of Termination of Employment. If the Grantee’s employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

 

  (i) Separation from Service due to Death or Disability. If the Grantee’s
separation from service is due to death or Disability (as defined below), the
Restricted Stock Units shall immediately become 100% vested as of such
separation from service. For purposes of this Agreement, the term “Disability”
shall mean the complete and permanent inability of the Grantee to perform all of
his or her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.

 

  (ii)

Separation from Service due to Retirement or Separation from Service by the
Company for Other than Cause. If the Grantee’s separation from service is due to
Retirement (as defined below) or an involuntary

 

2



--------------------------------------------------------------------------------

  separation from service by the Company (or an Affiliate, as the case may be)
for other than Cause, the Restricted Stock Units will continue to vest over the
Severance Pay Period provided Grantee complies with the Restricted Covenants.
Definitions for Cause, Restricted Covenants and Severance Pay Period are
detailed in Appendix A of the Grantee’s February 28, 2014 offer of employment
letter.

Any Restricted Stock Units that remain unvested at the cessation of the
Severance Pay Period (or earlier if the Grantee breaches the Restrictive
Covenants) will be forfeited.

For purposes of this Agreement, the term “Retirement” shall mean the Grantee’s
separation from service if, at the time of such separation from service, the
Grantee is eligible to commence receipt of retirement benefits under a
traditional formula defined benefit pension plan maintained by the Company or an
Affiliate (or would be eligible to receive such benefits if he or she were a
participant in such traditional formula defined benefit pension plan) or if no
such plan is maintained, the first day of the month which coincides with or
follows the Grantee’s 65th birthday.

 

  (f) Tax Withholding. In accordance with Article 15 of the Plan, the Company
may make such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the Shares and payment of dividend equivalents shall be satisfied by withholding
a number of Shares having an aggregate Fair Market Value equal to the minimum
statutory tax required to be withheld. If such withholding would result in a
fractional Share being withheld, the number of Shares so withheld shall be
rounded up to the nearest whole Share. Notwithstanding the foregoing, the
Grantee may elect to satisfy such tax withholding requirements by timely
remittance of such amount by cash or check or such other method that is
acceptable to the Company, rather than by withholding of Shares, provided such
election is made in accordance with such conditions and restrictions as the
Company may establish. If FICA taxes are required to be withheld while the Award
is outstanding, such withholding shall be made in a manner determined by the
Company.

 

  (g) Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt
of a copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. Terms used herein and not otherwise defined
shall be as defined in the Plan.

 

  (h) Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

3



--------------------------------------------------------------------------------

  (i) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Section 409A, and the
Plan and this Agreement shall be interpreted accordingly.

 

  (i) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, and if the Grantee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Grantee’s separation from service, then, to the extent required
under Section 409A, any Shares that would otherwise be distributed (along with
the cash value of all dividend equivalents that would be payable) upon the
Grantee’s separation from service, shall instead be delivered (and, in the case
of the dividend equivalents, paid) on the earlier of (x) the first business day
of the seventh month following the date of the Grantee’s separation from service
or (y) the Grantee’s death.

 

  (ii) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, upon an Acceleration Event
that does not constitute a “change in the ownership” or a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are used in Section 409A),
the Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution of any Restricted Stock Units (or related dividend equivalents)
that constitute deferred compensation for purposes of Section 409A shall not be
accelerated (i.e., distribution shall occur when it would have occurred absent
the Acceleration Event).

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chair, Xylem Leadership Development and Compensation Committee, as of the 17 day
of March, 2014.

Agreed to:

 

    XYLEM INC.     /s/ Curtis J. Crawford /s/ Patrick K. Decker    

Patrick K. Decker

    Curtis J. Crawford     Chair, Leadership Development and     Compensation
Committee Dated: March 17, 2014     Dated: March 17, 2014

 

4